PARR, J., concurring: I agree with the result reached in the majority’s opinion, but I am concerned that we are unnecessarily creating a decisional conflict with the Ninth Circuit through our interpretation of section 6013(e)(1)(C). I would simply hold that Margaret Bokum has failed to meet her burden of proving that it would be inequitable to hold her liable for the deficiency in tax. See sec. 6013(e)(1)(D). This holding would render the majority's expansive discussion with respect to the interpretation of section 6013(e)(1)(C) superfluous. HAMBLEN, J., agrees with this concurring opinion.